                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

PETER PEER II,                                   )
      Plaintiff,                                 )
                                                 )       No. 1:17-cv-72
-v-                                              )
                                                 )       HON. PAUL L. MALONEY
WEST SHORE MEDICAL CENTER, ET AL.                )
      Defendants.                                )
                                                 )

                                       JUDGMENT

       In accordance with the Opinion and Order entered on this date, and pursuant to Federal

Rule of Civil Procedure 58, JUDGMENT hereby enters.

       IT IS SO ORDERED.

Date: April 4, 2019                           /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
